Citation Nr: 1439153	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a depressive disorder has been received.  

2.  Whether new and material evidence to reopen a claim for service connection for a left ankle disability has been received.  

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978, September 1978 to September 1982, and February 2003 to June 2003.  He had additional unverified periods of active duty for training with United States Army Reserves.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied the Veteran's claim for a right ankle disability, as well as found that new and material evidence had not been received to reopen previously denied claims of service connection for a depressive disorder (claimed as a nervous condition) and a left ankle disability.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  

In January 2011, the Veteran testified during a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The appeal was remanded in October 2011 following the Veteran's request for an additional Board hearing.  In March 2012, the Veteran testified during a hearing before a second VLJ.  A transcript of that hearing is also of record.  The Board notes that this appeal is being addressed by a panel, which includes the two VLJs that conducted the Board hearings in January 2011 and March 2012.  See 38 C.F.R. § 20.707 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At the March 2012 Travel Board hearing, the Veteran submitted a statement waiving his right to an additional Board hearing before a third VLJ.  

Also, in March 2014, the Board received from the Veteran VA medical records dated in January 2014.  The records, relevant to the claims for the right ankle and the left ankle, are cumulative of evidence previously received by the Board.  The records are accepted for inclusion into the record on appeal.  

Finally, a January 2005 rating decision denied the Veteran's claim for service connection for a depressive disorder.  The condition was diagnosed during an October 2004 VA examination.  The decision also referenced a diagnosis of adjustment disorder.  Otherwise, VA records considered at the time of the January 2005 rating decision noted a diagnosis of obsessive compulsive disorder (OCD).  The Veteran thereafter submitted a claim in July 2007 seeking service connection for a "nervous condition."  The RO interpreted the claim as the Veteran attempting to reopen his previously denied claim.  As noted above, the RO denied the Veteran's petition to reopen a claim for service connection for a depressive disorder (claimed as a nervous condition).  

The Board notes that if there is a final agency of original jurisdiction (AOJ) decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  The Veteran's reference to a "nervous condition" is vague and theoretically could encompass other different psychiatric disorders.  With that said, as is discussed below, the Board has reopened the claim for service connection for a depressive disorder (claimed as a nervous condition) and developed for a VA examination and nexus opinion with consideration of Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his or her disability).  As such, the Board accepts the RO's characterization of the issue on appeal, as is noted on the title page.  

The issues of whether new and material evidence has been received to reopen the claims of service connection for a depressive disorder (claimed as a nervous condition) and for a left ankle disability are discussed in the decision below.  The claims of service connection for a depressive disorder (claimed as a nervous condition), for a left ankle disability, and for a right ankle disability, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  

2.  In a January 2005 rating decision, the RO denied service connection for a depressive disorder and for a left ankle disability; although notified of the denial in a later January 2005 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims folders since the January 2005 denial of the claims is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a depressive disorder and for a left ankle disability.  



CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied service connection for a depressive disorder and for a left ankle disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence received since the RO's January 2005 denial that is pertinent to the claim for service connection for a depressive disorder and for a left ankle disability is new and material, the criteria for reopening the claims are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claims to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for service connection for a depressive disorder and for a left ankle disability in January 2005.  The evidence of record at the time consisted of VA and private treatment records, as well as reports of VA examinations that did not, in particular, relate the claimed disabilities to the Veteran's period of active service.   

Although notified of RO's January 2005 decision later that month, the Veteran did not initiate an appeal; moreover, no additional evidence was received within one-year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claims.  See 38 C.F.R. § 3.156(b), (c). 

Thus, the January 2005 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran sought to reopen his previously denied claims for a depressive disorder and for a left ankle disability in July 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The language of 38 C.F.R. § 3.156(a) creates a low threshold for the purpose of reopening.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Here, the final denial of the claims is the RO's January 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. 

Pertinent evidence added to the claims folders since the January 2005 rating decision includes an April 2011 statement from D.E. Colon Lopez, M.D., which identifies the Veteran as suffering from chronic bilateral ankle/foot pain as well as peroneal tendon tears and osteoarthritis.  Dr. Colon Lopez relates these conditions to the Veteran's military service.  Also, a June 2011 psychiatric report from A.O. Rivera, M.D., identifies the Veteran as suffering from recurrent major depression and an OCD personality.  Dr. Rivera opines the Veteran's psychiatric illnesses had there etiology to military service.  Otherwise, VA medical records document that the Veteran underwent surgery in October 2011 for a left peroneus brevis longitudinal tear.  Also, a January 2014 MRI (magnetic resonance imaging) study of the right ankle revealed, in particular, mild peroneal tenosynovitis and suspected split tear peroneus brevis tendon as it courses beneath the lateral malleolus, mild posterior tibialis tenosynovitis, and remote sprain of the anterior talofibular ligament.  A January 2014 MRI study of the left ankle revealed, in particular, mild posterior tibialis tenosynovitis as well as a torn anterior talofibular ligament.  

The Board finds that the above described evidence provides a basis for reopening the claims for service connection for a depressive disorder and for a left ankle disability.  At the time of the January 2005 rating decision, there was no medical opinion evidence relating the Veteran's claimed disabilities to his military service.  

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the January 2005 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the existence of a current disability and a possible relationship to service.  As such, the additional evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for a depressive disorder and for a left ankle disability.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As noted above, the language of 38 C.F.R. § 3.156(a) creates a low threshold for the purpose of reopening.  Id.  

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a depressive disorder and for a left ankle disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for a depressive disorder has been received, to this limited extent, the appeal is granted.  

As new and material evidence to reopen the claim for service connection for a left ankle disability has been received, to this limited extent, the appeal is granted.  



(CONTINUED ON THE NEXT PAGE)


REMAND

The Board finds that additional development is necessary before deciding the merits of the Veteran's claims on appeal.  

On reopening, and pursuant to the holding in Clemons, noted above, the Board will consider the Veteran's claim for service connection for a depressive disorder as encompassing any psychiatric disability.  Also, during his March 2012 hearing, the Veteran alleged that his right ankle disability was secondary to his left ankle disability.  

By way of history, the Veteran served on active duty in the United States Army from July 1975 to July 1978 and September 1978 to September 1982.  The Veteran commenced service in the U.S. Army Reserves following his active duty service.  

A review of the Veteran's medical records associated with his active military service period from July 1975 to September 1982 does not reflect complaints, diagnoses, or treatment for any psychiatric disorder or ankle disability.  

With regard to U.S. Army Reserve treatment records, in a June 1983 report of medical history the Veteran reported suffering from depression or excessive worry.  The examining clinician noted, "Depression-common usual worries."  The Veteran's examination at that time was identified as "quadrennial."  There is no indication that the Veteran was on active duty at this time.  

Subsequent U.S. Army Reserve treatment records do not reflect complaints, diagnoses, or treatment for any psychiatric disorder or ankle disability until a U.S. Army Reserve (periodic) medical examination dated February 27, 1999.  In an associated report of medical history, the Veteran reported a past or current history of frequent trouble sleeping, depression, excessive worry, and nervous trouble.  He was noted to have received treatment through the VA outpatient clinic in Ponce, Commonwealth of Puerto Rico; and also to be taking Valium.  Additionally, the Veteran reported a past or current history of joint pain.  In an associated February 1999 report of medical examination the Veteran was recommended for a psychiatric evaluation.  

The Veteran underwent psychiatric evaluation in October 2000 and was diagnosed with an adjustment disorder and found fit for duty.  The Veteran was re-evaluated in March 2002 and was not found to show any evidence of emotional or psychosis disease.  It was also noted that an S-2 profile given in February 1999 was changed to S-1.  

Thereafter, the Veteran was called to active service from February 7, 2003 to June 28, 2003.  In a February 2003 report of medical history, the Veteran reported a past or current history of foot trouble, swollen and painful joints, as well as depression and excessive worry.  Also, March 2003 treatment records note diagnoses of gout associated with painful joints, to include the ankles and left foot.  

An April 2003 service treatment record reflects the Veteran's complaints of left hip pain for one week after jumping in and out of a five-ton truck.  (Parenthetically, the Veteran testified in March 2012 that he injured his left ankle jumping out of a military truck while on active duty during the period of February 2003 to June 2003.)  

While still on active duty in June 2003, the Veteran was noted to complain of left foot pain in the dorsal lateral foot.  The pain was noted as intermittent and there was no history of trauma.  It was also noted that the Veteran ran 20-30 minutes a day twice a week.  The Veteran was placed on profile and precluded from physical training (PT) for two weeks.  Also in June 2013, in a report of medical history, the Veteran reported a past or current history of foot trouble, swollen and painful joints, as well as depression and excessive worry, nervous trouble, and trouble sleeping.  A clinician noted the Veteran's report of feeling worried and nervous all the time and interacting badly with people.  

In July 2003, following the Veteran's release from active service, a treatment record notes the Veteran's concern about impulse control and anger management.  He requested a medical referral for treatment.  

In light of the April 2011 statement from Dr. Colon Lopez and the June 2011 psychiatric report from Dr. Rivera, the Board finds that the Veteran should be provided both orthopedic and psychiatric VA examinations.  The examinations should include medical opinions concerning the etiology of any identified psychiatric disability and/or bilateral ankle disability.  The examinations should include medical opinions concerning the etiology of any identified psychiatric and/or bilateral ankle disabilities, to include any relationship to the Veteran's period of military service.  

Also, during his March 2012 Board hearing, the Veteran appears to report that he was receiving therapy from a private clinician.  The Veteran should be provided an opportunity to submit medical records associated with any private psychiatric treatment he is receiving.  

Also, as noted above, in a February 1999 service treatment record, the Veteran reported receiving mental health treatment and/or medication at the VA Ponce outpatient clinic.  VA records associated with the claims folders are dated no earlier than August 2002.  A June 1990 VA Form 10-7131 sent from the VA outpatient clinic in Ponce to the RO notes that the Veteran was a new patient at the VA clinic.  The RO was asked to verify the Veteran's military service.  An attempt to obtain any records associated with treatment at the VAOPC Ponce prior to August 2002 should be undertaken.  This includes a search request for retired VA records.  

Finally, it would helpful to the Board if an additional attempt was made by the AOJ to verify the Veteran's active duty for training and inactive duty training dates with the U.S. Army Reserves.  As will be discussed in a Remand action paragraph, below, the verification of the dates and types of U.S. Army service should be made through the U.S. Army Human Resources Command (AHRC) via the National Personnel Records Center (NPRC).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his claimed psychiatric and/or bilateral ankle disabilities.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  Obtain and associate with the claims folders the Veteran's available VA treatment records dated since October 2011.  The Veteran's treatment appears to be through the VA Euripides Rubio Clinic-Ponce Outpatient Clinic in the Commonwealth of Puerto Rico.  

Also obtain and associate with the claims folders the Veteran's available VA treatment records associated with his reported treatment at the VA Ponce outpatient clinic between 1990 and August 2002 (as reported in a February 1999 report of medical history service record and confirmed in a June 1990 VA Form 10-7131 sent from the VA Ponce outpatient clinic to the RO).  VA treatment records associated with the claims folders are dated no earlier than August 2002.  Any search must include a search of archived records, if appropriate.  

If any VA records are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims folders and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Verify the Veteran's periods of active duty, active duty for training, and inactive duty training associated with his service in the U.S. Army Reserves through the National Personnel Records Center (NPRC) and/or the U.S. Army Human Resources Command (AHRC) at Fort Knox, Kentucky.  (Besides those verified periods of active service associated with the claims folders, personnel records reflect military orders for the purpose of active duty for training dating back to April 2001.)

Any response from the NPRC/AHRC should be associated with the claims folders.  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for VA examinations to assess the nature and etiology of any identified psychiatric disability and/or ankle disability.  The claims folders, to include the Veteran's electronic records, must be made available to and reviewed by each examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

It is important for the examiner to elicit a history from the Veteran regarding the onset of his symptoms.  He or she should also review the Board's discussion of the Veteran's claim and evidence, as noted in the remand narrative above.  

The examiner should remain mindful of exactly when the Veteran was on regular active duty (July 1975 to July 1978, from September 1978 to September 1982, and from February 7, 2003 to June 28, 2003), as well as any other active duty for training or inactive duty training service dates identified in the claims folders per the development above.  

Psychiatric Disability  

The examiner's review should include a June 2011 psychiatric report from A.O. Rivera, M.D., which identifies the Veteran as suffering from recurrent major depression as well as OCD and appears to relate these psychiatric disorders to the Veteran's military service.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings.  After reviewing all pertinent records associated with the claims folders and conducting an evaluation of the Veteran, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability greater than 50 percent), that any diagnosed psychiatric disability was:

a.  incurred or aggravated during regular active duty; or, 

b.  the result of disease or injury incurred or aggravated during an identified period of active duty for training in the U.S. Army Reserves; or,

c.  the result of injury incurred or aggravated during an identified period of inactive duty for training in the U.S. Army Reserves.   

(For purposes of this requested opinion, the term "aggravated" refers to a permanent worsening of a disability or condition beyond its normal progression.)  

In determining whether the Veteran has a psychiatric disability related to service, the examiner is asked to review and discuss the Veteran's history and statements as well as any other medical evidence having a bearing on the examiner's ultimate opinion in this case.  The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Bilateral Ankle Disability

The examiner's review should include an April 2011 statement from D.E. Colon Lopez, M.D., which identifies the Veteran as suffering from chronic bilateral ankle/foot pain as well as peroneal tendon tears and osteoarthritis.  Dr. Colon Lopez appears to relate bilateral ankle disabilities to the Veteran's military service.  

After reviewing all pertinent records associated with the claims folders and conducting an evaluation of the Veteran, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability greater than 50 percent), that any diagnosed ankle disability was: 

a.) incurred or aggravated during regular active service; or, 

b.) the result of disease or injury incurred or aggravated during an identified period of active duty for training in the U.S. Army Reserves; or,

c.) the result of injury incurred or aggravated during an identified period of inactive duty for training in the U.S. Army Reserves.   

(For purposes of this requested opinion, the term "aggravated" refers to a permanent worsened of a disability or condition beyond its normal progression.)  

Furthermore, if the left ankle is found related to service, the examiner should further comment, if warranted, whether any right ankle disability was caused or aggravated by the left ankle disability.  If the examiner determines that the Veteran has a right ankle disability that was aggravated by his left ankle disability, the examiner should comment on the following:    

a.) When the onset of "aggravation" took place and whether the claims folders contain sufficient medical evidence to establish a baseline of the level of severity of any right ankle disability before the aggravation began or at any point after aggravation began but before the current level of disability was shown.  

b.) If a baseline can be established at any point before the current level of disability was demonstrated, the examiner should comment on how much the right ankle disability has worsened in severity as a result of the natural progress of that disability, if at all, from the time of the baseline to the current level of severity.

In determining whether the Veteran has either a right or left ankle disability related to service, the examiner is asked to review and discuss the Veteran's history and statements as well as any other medical evidence having a bearing on the examiner's ultimate opinion in this case.  The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  Note: Any SSOC should include citation to 38 C.F.R. § 3.310 (2013) and discussion of secondary service connection as it relates to the Veteran's right ankle disability.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



       ___________________________		       ______________________          JACQUELINE E. MONROE			JAMES L. MARCH
                   Veterans Law Judge,			 Veterans Law Judge,
             Board of Veterans' Appeals		       Board of Veterans' Appeals



_______________________________
MARK F. HALSEY
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


